O’Malley, J.
(concurring). Under the particular circumstances here disclosed, I do not agree that the application to this court or the application to Special Term for reconsideration and reargument, leading to the order here under review, was untimely made. The original application made before any services had been rendered 'or expense incurred was denied without prejudice. The subsequent applications made here and later at Special Term must be deemed to have been made pursuant to leave granted under the original order. However, I concur in the result.
Order reversed, without costs, and motion denied.